Citation Nr: 0633274	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension claimed as 
secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's hypertension existed for at least ten years 
before he developed diabetes mellitus.

3.  The diabetes mellitus did not cause or aggravate his 
hypertension.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.310 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in September 2001, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2006).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran names and addresses of 
persons, agencies, or companies possessing records that would 
help decide his claim and the approximate time frame covered 
by the records.  The RO then requested any additional 
information or evidence from the veteran that he wanted VA to 
obtain on his behalf.  The RO told the veteran to send the 
necessary evidence as soon as possible.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board recognizes that the RO failed to properly notify 
the veteran in conformance with the VCAA in two respects.  
First, the appellant was not provided with notice as to what 
type of information and evidence was needed to substantiate a 
claim for service connection for a disability claimed as 
secondary to a service-connected disability.  Second, the 
veteran was not provided with notice addressing the 
disability rating or effective date elements for the 
disability on appeal.  To the extent that the VCAA notice was 
deficient in these areas, the Board has concluded that the 
veteran has not been prejudiced and it would serve no purpose 
to remand the issue for further development.

Regarding VA's failure to properly notify the veteran with 
respect to what type of information and evidence was needed 
to substantiate a claim for service connection for a 
disability claimed as secondary to a service-connected 
disability, it is clear from the record that the veteran had 
notice of the applicable requirements.  In the veteran's VA 
Form 9, dated in March 2004, he asserted that his diabetes 
aggravated his hypertension.  In the veteran's Appellate 
Brief, dated in September 2006, the veteran's accredited 
representative asserted that the veteran's diabetes mellitus 
caused his hypertension.  The representative stated that the 
veteran claimed his diabetes mellitus existed long before his 
hypertension and that service connection was warranted on 
that basis.  In these documents, it has been demonstrated 
that the veteran had actual notice of the regulations; 
further notification along those lines is unnecessary.  

The failure to provide notice to the veteran addressing the 
disability rating or effective date elements for the 
disability on appeal is not prejudicial either.  For reasons 
described more fully below, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim and therefore, it must be denied.  In light of such a 
denial, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the January 
2002 rating decision and April 2003 Statement of the Case 
(SOC).  The SOC specifically included the regulations for 
establishing service connection on a secondary basis.  Both 
the SOC and the rating decision included reasons for the 
denial.  Regarding the timing of the notice, the Board 
recognizes that the veteran may not have received complete 
notice until after the original rating decision was issued.  
Nonetheless, the veteran has been granted the opportunity to 
submit additional evidence in support of his claim since the 
issuance of the original rating decision.  The Board 
concludes that the veteran has not been prejudiced by any 
deficiencies in requirements of the notice provisions of the 
VCAA, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and VA Medical 
Center (VAMC) treatment records.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Evidence

In a VA Medical Certificate, dated in February 1985, it was 
noted that the veteran had a history of hypertension, but was 
not diabetic.

In a VA discharge summary, dated in March 1995, Dr. H.N. 
diagnosed the veteran with new onset diabetes mellitus.  

In the veteran's VA Form 9, dated in March 2004, he asserted 
that his diabetes aggravated his hypertension over time and 
asked that VA obtain a medical opinion to support his 
contention.   

In a VA examination report, dated in May 2004, Dr. L. 
discussed the veteran's history of hypertension and diabetes.  
The veteran told Dr. L. that he was diagnosed with diabetes 
in 1995.  Dr. L. also described the symptoms reported by the 
veteran that the veteran attributed to those conditions.  
Specifically, Dr. L. noted complaints of dizziness, 
headaches, and emotional stress reportedly related to 
hypertension.  Dr. L. noted that a medical report in the 
veteran's claims file from early 1983 indicated that the 
veteran had hypertension at that time.  

On physical examination, Dr. L. noted that the veteran's 
heart was productive of regular rhythm and rate, without 
murmur, gallop, or rub.  

Dr. L. concluded that the symptoms attributed to the 
veteran's hypertension were not aggravated by his diabetes 
mellitus.  The veteran, according to Dr. L., had longstanding 
hypertension with nonspecific symptoms that could not be 
directly related to diabetes mellitus.

Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Analysis

The Board has considered the evidence of record and concludes 
that service connection for hypertension as secondary to the 
service-connected diabetes mellitus is not warranted.  First, 
the record fails to show that the service-connected diabetes 
mellitus existed prior to the veteran's hypertension.  The 
first documentation of diabetes mellitus was at least a 
decade after the veteran had developed hypertension.  The 
evidence does not support a finding that the veteran 
developed diabetes at any time prior to 1995.  Based on this 
evidence, it is simply not possible that the hypertension was 
in any way caused by the diabetes.

Second, the opinion of the VA examiner failed to connect the 
two conditions.  Dr. L. reviewed the veteran's medical 
history, both as reported by the veteran and as found in the 
claims file, prior to rendering the opinion that the symptoms 
were not related.  The Board has no reason to doubt the 
validity of this opinion. 

The veteran's allegation that his service-connected diabetes 
caused his hypertension is based on his own opinion.  
However, as a lay person, he has no professional expertise.  
Lay assertions regarding medical matters such as diagnosis or 
etiology of a disability have no probative value since lay 
persons are not competent to offer medical opinions.  The law 
is well established that where a claim involves issues of 
medical fact, such as causation or diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension as secondary to service-
connected diabetes mellitus is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


